UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7565


UNITED STATES OF AMERICA,

                Plaintiff - Appellant,

          v.

CARLOS ERNEST COWARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:07-cr-00069-GEC-3)


Submitted:   February 23, 2016            Decided:   February 26, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carlos Ernest Coward, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlos    Ernest       Coward    appeals    the   district     court’s    order

denying his Fed. R. Crim. P. 36 motion to correct judgment.                         We

have     reviewed       the    record     and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Coward, No. 7:07-cr-00069-GEC-3 (W.D.

Va. Sept. 11, 2015).            We dispense with oral argument because the

facts    and    legal    contentions      are     adequately   presented      in   the

materials      before    this    court    and     argument    would    not   aid   the

decisional process.

                                                                             AFFIRMED




                                           2